Citation Nr: 0940938	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-05 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to a compensable evaluation for facial scars, to 
include the right malar bone and lower lip.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from August 1960 to September 1963.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to an increased evaluation for 
a facial scar.

This case was previously before the Board in September 2008, 
when the issue was remanded to the RO for scheduling of a 
Board hearing.  The Veteran appeared before the undersigned 
Acting Veterans Law Judge at a September 2009 hearing held 
via videoconference from the RO.  A transcript is of record.  
At that time, the Veteran also submitted additional evidence 
and a waiver of initial RO consideration.

In correspondence received by the Board in May 2007, the 
Veteran raised claims of entitlement to service connection 
for headaches, tuberculosis, back, chest, loose teeth, left 
hand, and left wrist disabilities.  In October 2009 
correspondence, the Veteran requested that these issues be 
referred to the RO for appropriate action, as he realizes now 
that he filed the claims with an incorrect department of VA.

At the September 2009 hearing, the Veteran and his 
representative raised claims of entitlement to additional 
disabilities of the face related to his in-service injury 
which are not included in the evaluation for the facial scar.  
He is entitled to compensation for all separate and distinct 
manifestations of his injury.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  His allegations of a neurological 
disability of the cranial nerves, marked by facial numbness, 
pain, and swelling, are also referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's service-connected facial scar is manifested by 
a nontender, 3 centimeter (cm.) well-healed linear scar with 
no characteristics of disfigurement or gross asymmetry of 
paired features.   


CONCLUSION OF LAW

The criteria for entitlement to compensable disability 
evaluation for facial scars, to include the right malar bone 
and lower lip, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118 and Code 7800 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Here, legally sufficient notice was provided to the Veteran 
in March 2006 and April 2007 letters.  The pre-adjudicatory 
March 2006 letter informed the Veteran of the elements of a 
claim for increased evaluation, described the evidence and 
information needed to substantiate his claim, and set forth 
the respective responsibilities of VA and the Veteran in 
obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the April 2007 
correspondence, the Veteran was notified of VA policies and 
practices in assigning effective dates and disability 
evaluations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The April 2007 letter also provided further information 
regarding what types of evidence and information would be 
helpful in substantiating the claim, to include how the 
disability affects his employment.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), rev'd on other grounds sub nom., 
Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (Fed. Cir. 2009).

The Board recognizes that fully compliant notice to this 
Veteran was provided in two separate communications, but 
there is no requirement that notice take place in a single 
letter or correspondence.  A multipart notice suffices so 
long as the notice affords the claimant understandable 
information and a meaningful opportunity to participate in 
the claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 
1333 (Fed. Cir. 2006).  The Veteran has demonstrated his 
understanding of the process and applicable laws and 
regulations in his submission of evidence and argument.  See 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) 
(holding that actual knowledge of what is needed to 
substantiate a claim prior to adjudication by the Board 
provides a meaningful opportunity to participate in the 
adjudication process).  In any event, the Veteran has not 
alleged or demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)    

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the instant case, VA has provided a VA examination, and 
has obtained copies of VA treatment records.  No private 
treatment record have been identified or submitted.  The 
Veteran testified at a September 2009 hearing before the 
undersigned, and was able to submit additional relevant 
evidence at that time.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected facial scars, to include 
the right malar bone and lower lip, warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The Veteran's service-connected facial scars, to include the 
right malar bone and lower lip, has been rated by the RO 
under the provisions of Diagnostic Code 7800.  The Board 
notes that the criteria for evaluation of scars was amended 
effective October 23, 2008, during the pendency of this 
appeal.  However, the criteria under Code 7800 were not 
changed.  Under this regulatory provision for disfigurement 
of the head, face, or neck, a 10 percent rating is warranted 
with one characteristic of disfigurement.

A 30 percent rating is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
[including eyelids], ears [auricles], cheeks, lips), or; with 
two or three characteristics of disfigurement. 

A 50 percent rating is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes [including eyelids], ears [auricles], cheeks, lips), or; 
with four or five characteristics of disfigurement. 

A maximum rating of 80 percent is warranted with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes [including eyelids], ears [auricles], 
cheeks, lips), or; with six or more characteristics of 
disfigurement.

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118 are: Scar 5 or more inches 
(13 or more cm.) in length.  Scar at least one-quarter inch 
(0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissues missing in an area exceeding six square inches (39 
sq. cm.).  Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.). 38 C.F.R. § 4.118, Code 7800, 
Note (1).

Disabling effects other than disfigurement that are 
associated with individual scar(s) of the head, face, or 
neck, such as pain, instability, and residuals of associated 
muscle or nerve injury, are separately evaluated under the 
appropriate diagnostic code(s).  38 C.F.R. § 4.118, Code 
7800, Note (4) (2009).  For example, a 10 percent evaluation 
may be assigned for a superficial scar which is tender and 
painful on palpation, or which is unstable.  38 C.F.R. 
§ 4.118, Code 7804.

When the Veteran was afforded a VA examination in May 2006, 
the VA examiner observed that there was a well-healed three 
cm linear scar that was skin-colored and superficial.  The VA 
examiner reported that the scar was flat and located in the 
left lower lip area extending from the medial cheek to the 
lateral aspect of his left lower lip.  There was no 
tenderness to palpation on the scar and no underlying tissue 
adhesions.  The texture of the skin around the scar was 
normal and that there was no loss of skin over the scar.  
Further, there were no skin breakdowns or ulcerations.  The 
VA examiner found no elevation on depression of the surface 
contour of the scar on palpation and no deep tissue 
involvement, keloid formation, or edema or inflammation.  The 
VA examiner stated that there was slight asymmetry around the 
lip area where the scar was located, and there was no 
limitation of motion secondary to the scar.  

At the September 2009 hearing, the Veteran stated that there 
was no tenderness or pain at the site of the scar itself, and 
the skin was stable.  He described a minor, well healed scar 
that was hardly visible.  He did not allege or demonstrate 
and asymmetry or gross distortion or disfigurement.

A compensable evaluation for the Veteran's facial scar is not 
warranted.  The scar is superficial and well healed.  It is 
only three cm in length, and is not discolored, elevated, or 
depressed.  There is no tenderness of the scar itself, and 
the skin is stable.  Although the examiner notes that there 
is "slight" asymmetry of the lips due to the scar, 
increased evaluation requires a more severe, "gross" level 
of distortion.  As the Veteran stated at the September 2009 
hearing, the assigned 0 percent evaluation for the facial 
scar is appropriate; the criteria for an increased, 
compensable evaluation are not met.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 


ORDER

Entitlement to an increased, compensable evaluation for 
facial scars, to include the right malar bone and lower lip, 
is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


